I regret that I am unable to agree with the conclusions and result of the opinion of Mr. Acting Associate Justice Thurmond and feel that I should, at least in part, state my reasons. The result of it will, it seems to me, practically deny to the State, unless and until new legislation be enacted, power to effectively regulate in the public interest, through the Public Service Commission, the intrastate service of the railroads, although the power and machinery of regulation reasonably protective of the public have long been thought to exist. See Chapter 160 of the Civil Code of 1932, some of the provisions of which were enacted as far back as the year 1882. The Constitution of 1895, Article 9, Section 14, continued the pre-existing commission for the purpose and as the agency of such regulation. See also the clear and well-reasoned opinion by Mr. Justice Woods in Railroad Commissionersv. Columbia, N.  L.R.R. Co., 82 S.C. 418,64 S.E., 240.
It is universally held in the other jurisdiction of this country that such power exists and nowhere have I found authority for the position taken by the respondent and sustained by the judgment below, to the effect that there must be an express statute or commission rule authorizing each detail of regulation.
"Under its power to regulate the operation of railroads, the State may regulate matters relating to train service and accommodations. Thus the State may designate the location of stations, the trains that shall stop thereat, and the length *Page 444 
of the stop; facilities and accommodations on trains; andmay require passenger service between points within thestate, and separate trains for passengers and freight." 51 C.J., 1012. (Italics added.)
"The matter of the regulation of common carriers is primarily a legislative function, but experience has demonstrated the inability of the various legislative assemblies to cope with the problem; hence the power is generally delegated to a commission created for that purpose. Particularly with respect to railroads, the need for strict and intimate governmental control for public protection very early became manifest." 9 A.J., 460.
The power and propriety of the regulation in the public interest of railroads and other public utilities is grounded upon the public nature of the service and the public use to which property is dedicated. 51 C.J., 9.
However, granting respondent's position that a statute or commission rule, whereby the "regulation" here sought to be enforced is expressly provided for, must be pointed out, it seems to me that Rule No. 5 (b) of the commission, to the applicable effect that no service of any utility under its regulation shall be deemed approved or consented to unless such approval and consent be actually and affirmatively made, applies to railroads generally and to the respondent in this case. How else can it be construed?
In answer to the foregoing question it is contended by respondent that Section 8248 of the Code of 1932 is not applicable to railroad corporations despite the inclusion therein of the words "every public utility," and that the present Public Service Commission does not perforce this section have jurisdiction to supervise and regulate the service of the railroads of this State, on which account Rule No. 5 of the commission, predicated upon this Code section, is not applicable to railroad companies. In substantiation of this position recourse is had to the origin of the statute, which will be briefly examined. *Page 445 
Approved on March 6, 1922, was Act No. 533 of the General Assembly of that year, the purposes of which, according to its title, were to create a new "Railroad Commission" in which were consolidated the former Railroad Commission and Public Service Commission, to define the new commission's powers and duties, and "to Safeguard the Interests of the People of the State in Relation to all Transporting and Transmitting Corporations and Public Utilities Operating in This State."
In Section 5 of this Act, XXXII Statutes 956, it is provided that all the powers and duties then devolved by law upon the Railroad Commission and the Public Service Commission, as then constituted, shall be exercised by the Railroad Commission thereby established, which former agencies as they then existed were consolidated into the newly created Railroad Commission. Immediately following that provision of the Act and constituting Section 6 thereof was the matter now codified as Section 8248 of the Code. The seven sections of this Act No. 533, approved March 6, 1922, exclusive of the repealing clause, constitute Sections 8243 to 8249, both inclusive, of the Code of 1932.
It will be noted that there occurs in such Act no definition of the term "public utility," but in Section 1 of the Act jurisdiction is vested in the commission "over all transporting and transmitting corporations, and public utilities"; and Section 6 (Code 8248 was included in the Act, whereby express jurisdiction was given the commission to supervise and regulate the rates and service of every public utility. Unless it should be held that a railroad does not come within this broad and inclusive term it cannot be successfully contended that the Railroad Commission, by subsequent change in name the Public Service Commission, does not have jurisdiction to supervise and regulate the service of railroads subject to its jurisdiction, which it had already at the time of the passage of this Act been attempting without question to do for many years. *Page 446 
Concede, as has been held, that a statutory enactment is necessary to bring any particular class of utilities not theretofore "regulated" by the commission within its regulation, such rule cannot be applied to exclude railroads from the provisions of the Act under discussion for they had long been within the jurisdiction of the Railroad Commission and furthermore jurisdiction over them as "transporting corporations" was re-enacted by the express terms of this statute, Section 1, supra. The later Act of the same session of the General Assembly, which will be now adverted to, whether necessary for the purpose or not, expressly brought within the jurisdiction of the commission by name and definition certain public utilities other than, and therefore in addition to, railroads.
Appearing earlier in the published Acts of 1922, but approved subsequently (March 24, 1922) to the above Act No. 533, was Act No. 525, XXXII Statutes 938, which was enacted, according to its title, to enlarge the powers and duties of the Public Service Commission, determine its jurisdiction and procedure, and devolve said powers, duties and jurisdiction on the Railroad Commission of South Carolina. It consisted of the present (1932) Code, Sections 8252, 8253, 8254, 8255 and 8262, the last-mentioned section having subsequently been amended. It was recited in the Act (Section 2) that it devolved duties additional to those theretofore imposed by law upon the Railroad Commission.
In Code, Section 8252, originally part of Act No. 525 of 1922, occurs a definition of "public utility," which definition was, however, expressly limited to the use of the term in that Act; hence it does not seem that the failure to include railroad corporations in this definition can be properly advanced as an argument that the latter do not come within the present Section 8248 of the Code for that section was not a part of Act No. 525. Also of importance in this connection is the fact that in the following section of Act No. 525, now 1932 Code, Section 8253, applicable to public *Page 447 
utilities other than railroad companies, are repeated the exact powers of the commission with respect to them that were therefore included in the prior Act No. 533, Code, Section 8248. Thus the result of respondent's argument upon the point is that the General Assembly did a vain and futile thing in including such grant of powers in Act No. 525 as it had already granted such powers to the commission by its former Act No. 533, for its argument is that the provisions of Act 533, which now constitute Code, Section 8248, apply only to utilities other than railroad companies, and that there are two sections of the Code, 8248 and 8253, granting the same powers to the commission of supervision and regulation of the service of public utilities other than railroad companies and none granting similar powers over the latter. This seems to be an unreasonable and illogical result not comporting with legislative intent, and a construction of these sections together for the purpose of ascertaining the intent and the giving of meaning and effect to both of them, in accord with the established rule of statutory construction, result in the finding that Code, Section 8248, is applicable to railroad companies insofar as the supervision and regulation of them is within the jurisdiction of the State.
But there is no real need of search for and determination of the legislative intent here for at least three further considerations make the foregoing construction necessary. First is the provision of Section 8204 and the last provisions of Sections 8205 and 8251 of the 1932 Code, which are to the effect that the provisions of that chapter of the Code, which is number 160, are expressly made in mandatory language applicable to all railroads and railways and the owners and operators of them. Since Section 8248, that which is contended by respondent to be inapplicable to railroads, is a portion of the same chapter of the Code which includes Sections 8204, 8205 and 8251, in fact is sandwiched *Page 448 
between 8204, 8205 and 8251, it is expressly applicable to railroads under the plain terms of the Code.
The second compelling consideration referred to is the fact that in order to exclude railroads from the application of Section 8248, by which the power and jurisdiction of supervision and regulation of the service, etc., are vested in the commission, it would be necessary to so construe the expression "every public utility" as not to include railroads within its meaning, which construction would certainly do violence to the long and well-established judicial definition of the term. 51 C.J., 411; ibid., page 5: "* * * Whether or not a given business, industry, or service is a public utility does not depend upon legislative definition, but upon the nature of the business or service rendered * * * and the question whether or not a particular company or service is a public utility is a judicial one and must be determined as such by a Court of competent jurisdiction."
The third consideration, conclusive without the others which nevertheless well fortify it, is the fact that this Court has recently construed Code Section 8248 against respondent's contention and as not being restricted in its application by the definition of the term "public utility" contained in and for the purposes of Section 8252. In City of Columbiav. Tatum, 174 S.C. 366, 177 S.E., 541, 553, power of the commission to order the substitution of motor buses for street cars, despite the limitation of its jurisdiction by the definition in Section 8252 to street railway service, was sustained. And this Court in adopting as its decision the Circuit decree and in further justification of it said, speaking through Mr. Justice Bonham, now Chief Justice:
"It may not be amiss to add that the jurisdiction of the railroad commission in the premises is further sustained by the provisions of Section 8248 * * * (quoting the section).
"It would be difficult to conceive of a more liberal grant of power. It is sufficient to embrace that power which the *Page 449 
railroad commission exercised in these premises, which is approved by the circuit decree."
In the later case of City of Columbia v. Pearman, 180 S.C. 296,185 S.E., 747, 753, where the commission took the legal position that should it permit the complete substitution of buses for street cars it would thereafter lose jurisdiction to regulate the service because of the definition of public utility in Section 8252, this Court held to the contrary and said that it was held in the Tatum case, supra, that the commission's power to allow the partial substitution of motor buses was derived from Section 8248, which section was thereupon held to likewise empower the commission to authorize complete substitution and further that the commission would "have full power and jurisdiction, under the provisions of that section (8248), to supervise and regulate public transportation in the City of Columbia supplied wholly by means of motor busses."
It was contended in the latter case that the decisions inShealy v. Taylor, 128 S.C. 365, 122 S.E., 491, and ColumbiaGas  Light Co. v. Mobley, 139 S.C. 107,137 S.E., 211, were controlling to the effect that Section 8248 was limited in its application to public utilities as defined in Section 8252; but that position was overruled and in significant language this Court had the following to say thereabout: "Should this holding appear to run counter to any former decision of this Court, then such decision is overruled to that extent."
The following pertinent quotations are from the Circuit decree which was approved and ordered to be reported by this Court as a part of its decision:
"This Act (No. 533 of 1922) was a statute complete within itself, and nothing incident to its adoption suggests that the simple language of Section 6 (Now Section 8248 of the Code) was intended to have any less than its obvious meaning and effect. The legislative intention must be gathered from a literal interpretation of the language of the *Page 450 
statute where it is plain and unambiguous. State Companyv. Jones, 99 S.C. 218, 82 S.E., 1048."
"The Legislature could not have more clearly indicated its intention that this second statute (No. 525 of 1922) should not limit the broad powers conferred on the commission by Section 6 of the first Act of 1922 (now Section 8248 of the Code) than it did in Section 2 of the second statute, which codified as Section 8255, says: `The duties hereby (By Sections 8252-8255) devolved upon said commission are in addition to those now imposed by law upon said railroad commission.' This can only mean that the Act of March 24, 1922, adds to and does not subtract from the Act of March 6, 1922. State Company v. Jones, supra."
It would seem clear that the foregoing declarations and that to the present Chief Justice in delivering the opinion of this Court in the Tatum case, supra, are conclusive and controlling that the plenary powers vested in the Public Service Commission by Section 8248 of the Code of 1932 "to supervise and regulate the rates and service of every public utility in this State", etc., is inclusive of all utilities insofar as they are otherwise within its jurisdiction; and this without the necessity of the available reliance in this case upon the plain statutory provisions in Sections 8204, 8205, and 8251, pointed out above, that the provisions of that chapter of the Code, in which is included Section 8248, shall apply to all railroads.
It follows that Rule 5 of the Commission (by its terms expressly applicable to "any public utility under the regulation of this Commission") is applicable to the respondent here and the record shows has been violated by it, hence the several exceptions thereabout should be sustained.
Independent of Code, Section 8248, and Rule 5 of the commission support is found for the conclusion I reach in the brief of respondent. There it is argued that under Code, Section 8405, the commission has the right to require the operation of one unmixed train daily for the purpose of *Page 451 
making connections with intersecting lines, but that it cannot do so without granting the railroad a hearing on the merits; then the converse should in reason be true and the railroad should not undertake to discontinue such an established service without or before the corresponding hearing before the commission. Similarly, with respect to the position of the appellants that a mixed train does not afford reasonable accommodations for passengers, referring to Code, Section 8395, respondent argues that such is a question of fact to be decided by the commission after a hearing of the evidence, which is exactly the course which the commission seeks to require the respondent to follow; instead respondent has seen fit to defy the commission and its powers except to the extent indicated by this argument that it may hold a hearing in the nature of a post-mortem examination.
Respondent in reference to Code, Section 8251, an Act of 1882, admits that that section empowers the commission to supervise the railroads and inferentially gives it power to require additional service if after a hearing it be determined that such service is necessary in the security and accommodation of the public, but, inconsistently it seems to me, refuses to admit that the corresponding power exists and that the discontinuance or diminution of existing service may be made by the company without application to and a hearing thereon by the commission.
Respondent seeks to justify its disregard of the commission by the delay with which the commission has heretofore handled applications of the respondent for authority to discontinue other passenger train operations and to discontinue agency stations, but such would not warrant respondent in taking any other than the legally required course in this instance. Its remedy for delays in other cases does not lie in the taking of the law into its own hands in this case. As heretofore adverted to, respondent is a public *Page 452 
service corporation, a public utility, and must bear the burdens of such as well as enjoy the benefits.
Upon the record the only question with which this Court is now concerned is whether the respondent railroad violated the law or a rule or rules of the Public Service Commission when it discontinued the daily passenger train and substituted therefor a daily, except Sunday, mixed train, without a permissory order therefor of the commission or a Court reversal of a contrary order of the commission; and the commission seeks in this proceeding to compel the restoration of the daily passenger train, not upon the merits of the controversy, but in order to restore the prior service and require the company to operate such pending the action of the commission after a hearing, and the disposition of any appeal therefrom to the Court.
But we are concerned with the merits to the extent that they should influence the discretion of the Court in the granting or refusal of the remedy sought, mandamus. Respondent therefore properly inserted in its return to the rule allegations with respect to the sufficiency of the substituted service in view of the paucity of passenger travel and the alleged great loss resulting to respondent from the former service. The latter is impressive that mandamus would be a severe remedy pendente lite, if not found proper on the merits, and in view of such and in view of the fact that respondent is now furnishing the public with some passenger service I think it would be proper to reverse the judgment of the lower Court, but decline at this time to disturb the able trial Judge's exercise of his discretion in refusing the order of mandamus as sought by petitioners.
However, I do not think that the factual showing of the respondent indicates the existence of an emergency which should justify the respondent in ignoring the usual and required procedure of petitioning the commission for leave before making so material a change in its service to the public. The fact that this small part of the respondent's *Page 453 
service shows a loss in operation does not of itself justify its discontinuance. 51 C.J., 1016, 1017; State ex rel. Danielv. Broad River Power Company, 157 S.C. 1,153 S.E., 537, and the numerous authorities therein cited. It would seem to be the course of duty and prudence of the respondent to make its application to the commission for relief in such cases before they reach the stage of emergency.
For the foregoing reasons I think that the judgment of the lower Court should be reversed with costs to the petitioners, and the case remanded with instructions that respondent be required by order of the Court to prosecute its application for the change of service before the Public Service Commission and that the appellants may after action thereon by the commission move in this proceeding upon proper notice for a writ of mandamus, if they be so advised, and for that and other purposes consistent with the views herein expressed, this proceeding remain open. This solution is suggested by the disposition of a similar problem in St. Louis, etc., Ry. Co. v. Alabama Pub. ServiceCommission, 279 U.S. 560, 49 S.Ct., 383, 384,73 L.Ed. 843, in which that high Court concluded as follows: "It may be that, upon full presentation of the facts, the commission would find that to continue the service would subject the carrier to an unreasonable burden; or the carrier may suggest some satisfactory substitute for the specific service now demanded of it. The commission should give to the railway the opportunity of presenting the fact; and, if an application is made promptly, the matter should be determined by the commission without subjecting the railway to any prejudice because of its failure to ask leave before discontinuing the service. * * * If after such hearing the commission insists that the service objected to be restored, further proceedings appropriate to the situation may be had in the cause in the District Court.
MR. JUSTICE FISHBURNE concurs. *Page 454